United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-2751
                                   ___________

Daniel B. Johnson,                      *
                                        *
      Petitioner - Appellant,           *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Dean Mooney,                            *
                                        *    [UNPUBLISHED]
      Respondent - Appellee.            *
                                   ___________

                           Submitted: January 10, 2007
                               Filed: January 23, 2007
                                  ___________

Before LOKEN, BYE, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

      The district court1 dismissed Daniel B. Johnson’s petition for a writ of habeas
corpus pursuant to 28 U.S.C. § 2244 as untimely. We affirm.

       In a bench trial spanning February and March 1998, Johnson was convicted of
four criminal sexual-conduct offenses between 1985 and 1988. In 1997, the state of
Minnesota moved to have him civilly committed as a sexually dangerous person
(SDP) and a sexual psychopathic personality (SPP). The laws under which Johnson

      1
       The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota.
was committed did not provide for a jury trial. Johnson demanded one under the
Minnesota Constitution, but the trial court denied the motion. After his conviction,
the state court ordered Johnson to be indeterminately committed as both an SDP and
an SPP. Johnson appealed the commitment to the Minnesota Court of Appeals, which
affirmed. The Minnesota Supreme Court denied review on May 18, 1999. Johnson
did not petition the United States Supreme Court on this direct appeal.

        In August 2003, Johnson filed a petition for a writ of habeas corpus in state
court. Johnson’s state habeas petitions failed, as did his petition for a writ of certiorari
from the United States Supreme Court.

       On May 27, 2005, Johnson filed the current habeas petition in federal district
court. In dismissing his habeas petition as untimely, the district court held the time
between the conclusion of Johnson’s direct appeals and his application for
post-conviction relief in state court counted against the § 2244 one-year statute of
limitations.

        Under § 2244, a petitioner has one year after his direct appeals are concluded
to file his federal petition for a writ of habeas corpus. 28 U.S.C. § 2244(d). On appeal,
Johnson argues his filing of a state habeas petition should have reset the limitations
clock.

       We rejected this argument in Painter v. Iowa, 247 F.3d 1255 (8th Cir. 2001),
holding that “the time between the date that direct review of a conviction is completed
and the date that an application for state post-conviction relief is filed counts against
the one-year period.” Id. at 1256. The statute of limitations is tolled by the proper
filing of an application for post-conviction relief, but the district court correctly
included the period after the conclusion of direct review and before Johnson’s state




                                            -2-
 habeas application was filed in its calculation of the § 2244 time bar, see id. Thus,
Johnson’s habeas petition was properly dismissed as untimely.

      The judgment is affirmed.
                      ______________________________




                                         -3-